Per Curiam,
This was an action of trespass which resulted in a verdict for the defendants and on which a judgment was entered. The plaintiffs being dissatisfied with the result appealed to this court. They filed with the record three assignments of error, two of which were based on excerpts from the charge, and one on the testimony of Wakefield. An examination of the ground on which the respective assignments are predicated does not disclose any cause for the reversal of the judgment. The charge of the court, as a whole, appears to have been fair, and the rulings upon the admission or rejection of evidence unobjectionable. We therefore dismiss all the assignments.
Judgment affirmed.